DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, 11, 12, 20, 21, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harter (2004/0219478).
Harter discloses a dental drill guide/sleeve (figures 3-10) comprising: a body (e.g. 22) defining an outer surface and an interior hole (as seen in the figures) capable for receiving and positioning a dental drill; a first end of the body defining a tapered lead-in portion (e.g. where arrow 18 is pointing at) of the outer surface capable to interface with a surgical ring; a second end of the body opposite the first end, an outer circumferentially formed recess (e.g. for receiving element 10) around the outer surface; and a circumferential seating feature (e.g. flange) extending from the outer surface; the dental drill guide is free of handles to be held by a user during a drilling operation (e.g. no specific handles present on the body 22); the second end of the body comprises at least one lip feature (e.g. upper portion of the body 22 includes flange/lip/protrusion that is capable of being gripped by a handling tool such as tweezers or pliers.  Regarding claim 12, a body (e.g. 22) defining a contoured outer surface and an interior hole configured to accommodate and position a dental drill bit for a drilling procedure (figures 3-10); a distal end of the body defining a tapered lead-in portion of the outer surface capable to interface with a surgical guide; a proximal end of the body opposite the distal end, the proximal end defining an open of the interior hole (fig. 7) configured/capable for entry of the dental drill bit; a retention recess (e.g. for receiving element 10) defined circumferentially around the outer surface to axially position the drill sleeve, and a seating flange (e.g. at 22) extending from the outer surface. 
It is noted that surgical ring/ surgical guide is recited as an intended use/functional limitation. With regard the statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over the prior art which is capable of being used as claimed if one so desires to do so. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harter as applied to claim 1 or 12 above. 
Harter discloses the invention substantially as claimed except for explicitly stating the tapered lead-in portion defines an angle that is about 10 degrees to about 30 degrees or about 24 degrees; the dental drill guide defines a drill guide width of about 5.2 millimeters and the outer circumferentially formed recess has depth that is about 0.40 millimeters to about 0.7 millimeters; the outer circumferentially formed recess has depth that is about 0.585 millimeters; a ratio of a drill guide length to a drill guide width is about 1.38; the tapered lead-in portion defines an outer width and a depth of the outer circumferentially formed recess from the outer width of the tapered lead-in portion is about 0.10 millimeters to about 0.25 millimeters; the depth of the outer circumferentially formed recess from the outer width of the tapered lead-in portion is about 0.175 millimeters.
Harter however shows the lead-in portion defining angle that is about 25-about 30 degrees with respect to longitudinal axis and shows certain depth of the recess and recess depth from the outer width of the lead-in portion; the body having a certain length to width ratio for guided dental drilling purpose.  

    PNG
    media_image1.png
    417
    761
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Harter by providing the lead-in angle, the recess depth and the ratio as claimed since it has been held that discovering the optimum or workable ranges involves only routing skills in the art.  In re Aller, 105 USPQ 233.
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument regarding the angled lead-in, the rejection is currently withdrawn; however, the examiner suggests claiming the angel is with respect to the longitudinal axis of the body for clarify.
In response to the applicant’s argument regarding bushing holder receiving drill bushing and not having a tapered lead-in portion and lacking recess, it is noted that bushing holder is the body that includes all the structural elements as claimed as addressed above. The tapered lead-in portion is shown at reference numeral 22 in figure 3. The seating feature is the flange in the instant application. The figure 3 of Harter shows such flanges similar to the applicant’s invention. 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/YOGESH P PATEL/           Primary Examiner, Art Unit 3772